COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-10-238-CV

TAZZMAN, INC. D/B/A                                                   APPELLANT
HARDBODY'S OF ARLINGTON

                                        V.

CITY OF ARLINGTON, TEXAS                                              APPELLEES
AND THERON BOWMAN,
CHIEF OF POLICE

                                     ----------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                 MEMORANDUM OPINION1 AND JUDGMENT

                                     ----------

      We have considered “Appellant’s Motion To Dismiss Appeal.@ It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution issue.

See Tex. R. App. P. 42.1(d).

                                                   PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: August 5, 2010
      1
       See Tex. R. App. P. 47.4.